                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                4:16CR3067

       vs.
                                                                  ORDER
ANTHONY R. ROE,

                     Defendant.


      Defendant has moved to continue the pretrial motion deadline, (Filing No. 99),

because Defendant and defense counsel need additional time to fully review the

discovery received before deciding if pretrial motions should be filed. The motion to

continue is unopposed. Based on the showing set forth in the motion, the court finds the

motion should be granted. Accordingly,


      IT IS ORDERED:

      1)     Defendant’s motion to continue, (Filing No. 99), is granted.

      2)     Pretrial motions and briefs shall be filed on or before April 9, 2020.

      3)     Trial of this case is set to commence before the Honorable John M. Gerrard,
             Chief United States District Judge, in Courtroom 1, United States
             Courthouse, Lincoln, Nebraska, at 9:00 a.m. on May 11, 2020, or as soon
             thereafter as the case may be called, for a duration of four (4) trial days.
             Jury selection will be held at commencement of trial.

      4)     The ends of justice served by granting the motion to continue outweigh the
             interests of the public and the defendant in a speedy trial, and the additional
             time arising as a result of the granting of the motion, the time between
             today’s date and April 9, 2020 shall be deemed excludable time in any
             computation of time under the requirements of the Speedy Trial Act,
             because although counsel have been duly diligent, additional time is
             needed to adequately prepare this case for trial and failing to grant
             additional time might result in a miscarriage of justice. 18 U.S.C. §
             3161(h)(1) & (h)(7). Failing to timely object to this order as provided under
      this court’s local rules will be deemed a waiver of any right to later claim the
      time should not have been excluded under the Speedy Trial Act.


Dated this 10th day of March, 2020.

                                          BY THE COURT:


                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge
